Exhibit 10.2

 

EXECUTION COPY

 

TERMINATION AND SETTLEMENT AGREEMENT

 

TERMINATION AND SETTLEMENT AGREEMENT, dated as of December 16, 2008 (this
“Agreement”), is entered into among MAGNETAR FINANCIAL LLC, a Delaware limited
liability company (“Magnetar Financial”), on behalf of itself and its Affiliates
(collectively, “Magnetar”), INVESTMENT PARTNERS II (B), LLC, a Delaware limited
liability company (“Investment Partners”), QRA SR, LLC, a Delaware limited
liability company (“QRA”), TRIANGLE PEAK PARTNERS PRIVATE EQUITY, LP, a Delaware
limited partnership (“Triangle Peak” and, together with Magnetar, Investment
Partners and QRA, the “Series B Investors”), POST OAK ENERGY CAPITAL, LP, a
Delaware limited partnership (“Post Oak”), CHAPARRAL ENERGY, INC., a Delaware
Corporation (“Chaparral Energy”), on behalf of itself and Chaparral Exploration,
L.L.C. (collectively, “Chaparral”), and EDGE PETROLEUM CORPORATION, a Delaware
Corporation (“Edge”).

 

RECITALS

 

WHEREAS, Chaparral Energy and Post Oak entered into a Letter of Intent, dated as
of June 16, 2008 (the “Letter of Intent”), pursuant to which Post Oak proposed
an equity investment in Chaparral Energy;

 

WHEREAS, Magnetar and Chaparral Energy entered into a Stock Purchase Agreement,
dated as of July 14, 2008 (the “Stock Purchase Agreement”), pursuant to which
Magnetar, upon the satisfaction of certain conditions, would purchase, for $150
million, 1.5 million shares of Series B convertible preferred stock of Chaparral
Energy (the “Series B preferred”);

 

WHEREAS, Magnetar and Triangle Peak entered into an Assignment and Assumption
Agreement, dated as of August 15, 2008 (the “Triangle Peak Assumption
Agreement”), pursuant to which Magnetar assigned to Triangle Peak the right to
purchase 66,000 shares of Series B preferred in accordance with, and Triangle
Peak agreed to become subject to, the terms and conditions of the Stock Purchase
Agreement;

 

WHEREAS, Magnetar, Investment Partners and QRA entered into an Assignment and
Assumption and Amendment Agreement, dated as of August 15, 2008 (the “Investment
Partner/QRA Assumption Agreement” and, together with the Triangle Peak
Assumption Agreement, the “Assumption Agreements”), pursuant to which Magnetar
(i) assigned to Investment Partners the right to purchase 200,000 shares of
Series B preferred in accordance with, and Investment Partners agreed to become
subject to, the terms and conditions of the Stock Purchase Agreement, and
(ii) assigned to QRA the right to purchase 50,000 shares of Series B preferred
in accordance with, and QRA agreed to become subject to, the terms and
conditions of the Stock Purchase Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Series B Investors’ obligations to purchase shares of Series B
preferred under the Stock Purchase Agreement are subject to certain conditions
set forth in Section 6.02 of that Agreement, including (without limitation) that
Chaparral consummate a merger with Edge (the “Merger”), as set forth in a
July 14, 2008 Merger Agreement among Chaparral Energy, Chaparral Exploration,
L.L.C. (“Chaparral Exploration”) and Edge (the “Merger Agreement”) no later than
December 31, 2008;

 

WHEREAS, Chaparral and Edge believe that the closing conditions set forth in the
Merger Agreement will not be met on or before December 31, 2008, and have agreed
to terminate the Merger Agreement by mutual written agreement pursuant to
Section 7.1 of the Merger Agreement as of the date of this Agreement pursuant to
the terms and conditions of that certain Merger Termination Agreement attached
hereto as Exhibit A (the “Merger Termination Agreement”);

 

WHEREAS, in light of the foregoing, Chaparral and the Series B Investors have
mutually agreed that it is in the best interests of each entity to terminate the
Stock Purchase Agreement prior to December 31, 2008;

 

WHEREAS, the parties wish to amicably and efficiently resolve all rights and
obligations under or relating to the Letter of Intent, Stock Purchase Agreement,
Assumption Agreements, Commitment Letter (as defined below), and, with respect
to specified parties, the Merger Agreement, including through the allocation of
payment and the mutual exchange of releases and other consideration set forth
herein; believe that any potential litigation or other dispute resolution
mechanisms relating to the foregoing matters would be expensive, time-consuming,
distracting and disruptive; and are entering into this Agreement to avoid the
expense, time, distraction, disruption and other burdens of litigation relating
thereto; and

 

WHEREAS, the parties desire to settle and finally resolve any and all potential
claims or positions arising out of or relating to the foregoing matters that
have been or may be asserted in connection with the terms of the Letter of
Intent, Stock Purchase Agreement, Assumption Agreements, Commitment Letter, or,
with respect to specified parties, the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the consideration
and representations, warranties, covenants and agreements contained herein and
in Exhibit A hereto, and intending to be legally bound, the parties hereto agree
as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions.  Unless otherwise specifically defined herein, each
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Stock Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

TERMINATION AND SETTLEMENT

 

Section 2.1 Termination and Settlement.

 

(a) Termination of the Merger Agreement. The Merger Agreement has been
voluntarily terminated by Chaparral Energy, Chaparral Exploration and Edge and
is of no further force or effect pursuant to the Merger Termination Agreement.

 

(b) Termination of the Letter of Intent, Stock Purchase Agreement and Assumption
Agreements.  Upon payment of the Termination Payment (as defined below), the
Letter of Intent, Stock Purchase Agreement and Assumption Agreements are hereby
terminated in their entirety, are null and void and there shall be no liability
or obligation on the part of the Series B Investors or Chaparral under the Stock
Purchase Agreement or Assumption Agreements, or on the part of Post Oak or
Chaparral under the Letter of Intent.  Without limiting the foregoing, the
Series B Investors waive any right to seek payment or reimbursement from
Chaparral as set forth in Sections 5.02(b), 7.02(b) and 8.01 of the Stock
Purchase Agreement, and Post Oak waives any right to seek payment or
reimbursement from Chaparral as set forth in the Letter of Intent.

 

(c) Termination Payment.  Within one business day of receiving a fully executed
Agreement: (i) Magnetar, on behalf of the Series B Investors and Post Oak, shall
cause payment to be made to Chaparral in the sum of U.S. $5,000,000.00 (FIVE
MILLION DOLLARS) in respect of the termination and resolution of this matter,
including in consideration of the further rights provided to Magnetar hereafter
(the “Termination Payment”) and (ii) Chaparral hereby instructs Magnetar to pay
$1.5 million of the Termination Payment to Edge and Magnetar agrees to make such
payment as so instructed.

 

(d) Magnetar Investment Option.  Chaparral Energy grants to Magnetar Financial,
on behalf of itself and its Affiliates, the option to invest up to $25 million
in shares of common stock of Chaparral Energy, at a pre-money valuation of $900
million. The purchase of such shares shall be subject to the terms set forth in
the definitive agreements to be negotiated in the event Magnetar Financial
exercises this option. Magnetar Financial and Chaparral Energy shall negotiate
the terms of such definitive agreements in good faith.  Magnetar Financial’s
option expires on June 30, 2009; provided, that if Magnetar Financial has given
notice of such exercise prior to June 30, 2009, the option shall not expire
until the parties have not been able to negotiate, in good faith, such
definitive documents.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Series B Investors.  Each
Series B Investor hereby represents and warrants that it has full power and
authority to enter into this Agreement.  Each Series B Investor hereby
represents and warrants that (a) this Agreement has been duly authorized,
executed and delivered by such Series B Investor and, assuming and conditioned
that this Agreement constitutes the valid and binding agreement of the other
Series B Investors, Post Oak, Chaparral and Edge, is the valid and binding
obligation of such Series B Investor, enforceable against such Series B Investor
in accordance with its terms and (b) no material consent of any third party is
required for the execution, delivery and performance of this Agreement by such
Series B Investor.

 

Section 3.2 Representations and Warranties of Chaparral.  Chaparral has full
power and authority to enter into this Agreement.  Chaparral hereby represents
and warrants that: (a) this Agreement has been duly authorized, executed and
delivered by Chaparral and, assuming and conditioned that this Agreement
constitutes the valid and binding agreement of the Series B Investors, Post Oak
and Edge, this Agreement is the valid and binding obligation of Chaparral,
enforceable against Chaparral in accordance with its terms and (b) no material
consent of any third party is required for the execution, delivery and
performance of this Agreement by Chaparral.  Chaparral represents that the
parties thereto have terminated the June 26, 2008 Senior Secured Credit Facility
Commitment Letter and the Summary of Indicative Terms and Conditions (the
“Commitment Letter”) by and among Chaparral, Chaparral Energy, L.L.C., JP Morgan
Chase Bank, N.A., J.P. Morgan Securities Inc., The Royal Bank of Scotland plc,
RBS Securities Corporation d/b/a RBS Greenwich Capital, Suntrust Bank and
Suntrust Robinson Humphrey, Inc. for the contemplated debt financing for the
Merger.

 

Section 3.3 Representations and Warranties of Edge.  Edge has full power and
authority to enter into this Agreement.  Edge hereby represents and warrants
that: (a) this Agreement has been duly authorized, executed and delivered by
Edge and, assuming and conditioned that this Agreement constitutes the valid and
binding agreement of the Series B Investors, Post Oak and Chaparral, this
Agreement is the valid and binding obligation of Edge, enforceable against Edge
in accordance with its terms and (b) no material consent of any third party is
required for the execution, delivery and performance of this Agreement by Edge.

 

Section 3.4 Representations and Warranties of Post Oak.  Post Oak has full power
and authority to enter into this Agreement.  Post Oak hereby represents and
warrants that: (a) this Agreement has been duly authorized, executed and
delivered by Post Oak and, assuming and conditioned that this Agreement
constitutes the valid and binding agreement of the Series B Investors, Edge and
Chaparral, this Agreement is the valid and binding obligation of Post Oak,
enforceable against Post Oak in accordance

 

4

--------------------------------------------------------------------------------


 

with its terms and (b) no material consent of any third party is required for
the execution, delivery and performance of this Agreement by Post Oak.

 

Section 3.5 No Other Representations or Warranties.  Each party disclaims the
existence of or any reliance upon any representation or warranty other than
those set forth herein.

 

ARTICLE IV

CHAPARRAL AND SERIES B INVESTOR RELEASES

 

Section 4.1  Series B Investor Release.  Effective upon the execution of this
Agreement by all parties hereto, each of the Series B Investors, for themselves
and their officers, directors, predecessor entities, successors and assigns,
parents, subsidiaries, affiliates and employees (collectively, the “Investor
Releasing Parties”), hereby fully releases and discharges Chaparral and its
respective parents, subsidiaries and affiliates and their respective officers,
directors, managing directors, stockholders, partners, members, predecessor
entities, successors and assigns, parents, subsidiaries, affiliates, employees
and attorneys and other advisors and agents (including debt and equity financing
sources), from any and all claims, actions, causes of action, demands and
charges of whatever nature, known or unknown, arising out of, or relating to the
Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter, including any claim relating to the termination
of the Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter (collectively, the “Investor Released Claims”);
provided, however, that, for the avoidance of doubt, nothing contained herein
shall be deemed to release or waive any rights, or release any party hereto from
its obligations, under this Agreement.

 

Section 4.2 Post Oak Release.  Effective upon the execution of the Agreement by
all parties hereto, Post Oak, for itself and its officers, directors,
predecessor entities, successors and assigns, parents, subsidiaries, affiliates
and employees (collectively, the “Post Oak Releasing Parties”), hereby fully
releases and discharges Chaparral and its respective parents, subsidiaries and
affiliates and their respective officers, directors, managing directors,
stockholders, partners, members, predecessor entities, successors and assigns,
parents, subsidiaries, affiliates, employees and attorneys and other advisors
and agents (including debt and equity financing sources), from any and all
existing obligations, continuing obligations, claims, actions, causes of action,
demands and charges of whatsoever nature, known or unknown, arising out of, or
relating to the Letter of Intent, Stock Purchase Agreement, Assumption
Agreements, Merger Agreement or Commitment Letter, including any claim relating
to the termination of the Letter of Intent, Stock Purchase Agreement, Assumption
Agreements, Merger Agreement or Commitment Letter (collectively, the “Post Oak
Released Claims”); provided, however, that, for the avoidance of doubt, nothing
contained herein shall be deemed to release or waive any rights, or release any
party hereto from its obligations, under this Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 4.3 Chaparral Release.  Effective upon the execution of the Agreement by
all parties hereto and the payment and receipt of the Termination Payment as
provided in Section 2.1(c), Chaparral, for itself and its officers, directors,
predecessor entities, successors and assigns, parents, subsidiaries, affiliates,
stockholders and employees (collectively, the “Chaparral Releasing Parties”),
hereby fully releases and discharges each of the Series B Investors, Post Oak,
and their respective parents, subsidiaries and affiliates and their respective
officers, directors, managing directors, stockholders, partners, members,
predecessor entities, successors and assigns, parents, subsidiaries, affiliates,
employees and attorneys and other advisors and agents (including debt and equity
financing sources), from any and all claims, actions, causes of action, demands
and charges of whatsoever nature, known or unknown, arising out of, or relating
to the Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter, including any claim relating to the termination
of the Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter (collectively, the “Chaparral Released Claims”);
provided, however, that, for the avoidance of doubt, nothing contained herein
shall be deemed to release or waive any rights, or release any party hereto from
its obligations, under this Agreement.

 

ARTICLE V

EDGE, CHAPARRAL AND SERIES B INVESTOR RELEASES

 

Section 5.1  Series B Investor-Edge Release.  Effective upon the execution of
this Agreement by all parties hereto, each of the Series B Investors, for itself
and to the fullest extent allowed by law, those claiming through it
(collectively, the “Investor-Edge Releasing Parties”), hereby fully releases and
discharges Edge and its respective parents, subsidiaries and affiliates and
their respective officers, directors, managing directors, stockholders,
partners, members, predecessor entities, successors and assigns, parents,
subsidiaries, affiliates, employees and attorneys and other advisors and agents
(including debt and equity financing sources), from any and all claims, actions,
causes of action, demands and charges of whatever nature, known or unknown,
arising out of, or relating to the Letter of Intent, Stock Purchase Agreement,
Assumption Agreements, Merger Agreement or Commitment Letter, including any
claim relating to the termination of the Letter of Intent, Stock Purchase
Agreement, Assumption Agreements, Merger Agreement or Commitment Letter
(collectively, the “Investor-Edge Released Claims”); provided, however, that,
for the avoidance of doubt, nothing contained herein shall be deemed to release
or waive any rights, or release any party hereto from its obligations, under
this Agreement.

 

Section 5.2 Post Oak-Edge Release.  Effective upon the execution of the
Agreement by all parties hereto, Post Oak, for itself and to the fullest extent
allowed by law, those claiming through it (collectively, the “Post Oak-Edge
Releasing Parties”), hereby fully releases and discharges Edge and its
respective parents, subsidiaries and affiliates and their respective officers,
directors, managing directors, stockholders, partners, members, predecessor
entities, successors and assigns, parents, subsidiaries,

 

6

--------------------------------------------------------------------------------


 

affiliates, employees and attorneys and other advisors and agents (including
debt and equity financing sources), from any and all existing obligations,
continuing obligations, claims, actions, causes of action, demands and charges
of whatsoever nature, known or unknown, arising out of, or relating to the
Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter, including any claim relating to the termination
of the Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter (collectively, the “Post Oak-Edge Released
Claims”); provided, however, that, for the avoidance of doubt, nothing contained
herein shall be deemed to release or waive any rights, or release any party
hereto from its obligations, under this Agreement.

 

Section 5.3 Chaparral-Edge Release.  Effective upon the execution of the
Agreement by all parties hereto and the payment and receipt of the Termination
Payment as provided in Section 2.1(c), Chaparral, for itself and to the fullest
extent allowed by law, those claiming through it (collectively, the
“Chaparral-Edge Releasing Parties”), hereby fully releases and discharges Edge
and its respective parents, subsidiaries and affiliates and their respective
officers, directors, managing directors, stockholders, partners, members,
predecessor entities, successors and assigns, parents, subsidiaries, affiliates,
employees and attorneys and other advisors and agents (including debt and equity
financing sources), from any and all claims, actions, causes of action, demands
and charges of whatsoever nature, known or unknown, arising out of, or relating
to the Letter of Intent, Stock Purchase Agreement or Assumption Agreements
including any claim relating to the termination of the Letter of Intent, Stock
Purchase Agreement,  Assumption Agreements or Commitment Letter (collectively,
the “Chaparral-Edge Released Claims”); provided, however, that, for the
avoidance of doubt, nothing contained herein shall be deemed to release or waive
any rights, or release any party hereto from its obligations, under this
Agreement.

 

Section 5.4 Edge Release.

 

(a) Effective upon the execution of the Agreement by all parties hereto and the
payment and receipt of the Termination Payment as provided for in
Section 2.1(c), Edge, for itself and to the fullest extent allowed by law, those
claiming through it (collectively, the “Edge Releasing Parties”), hereby fully
releases and discharges the Series B Investors, Post Oak and their respective
parents, subsidiaries and affiliates and their respective officers, directors,
managing directors, stockholders, partners, members, predecessor entities,
successors and assigns, parents, subsidiaries, affiliates, employees and
attorneys and other advisors and agents (including debt and equity financing
sources), from any and all claims, actions, causes of action, demands and
charges of whatsoever nature, known or unknown, arising out of, or relating to
the Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter, including any claim relating to the termination
of the Letter of Intent, Stock Purchase Agreement, Assumption Agreements, Merger
Agreement or Commitment Letter; provided, however, that, for the avoidance of
doubt, nothing contained herein

 

7

--------------------------------------------------------------------------------


 

shall be deemed to release or waive any rights, or release any party hereto from
its obligations, under this Agreement.

 

(b) Effective upon the execution of the Agreement by all parties hereto and the
payment and receipt of the Termination Payment as provided for in
Section 2.1(c), the Edge Releasing Parties hereby fully release and discharge
Chaparral and its respective subsidiaries and affiliates and their respective
officers, directors, managing directors, stockholders, partners, members,
predecessor entities, successors and assigns, parents, subsidiaries, affiliates,
employees and attorneys and other advisors and agents (including debt and equity
financing sources), from any and all claims, actions, causes of action, demands
and charges of whatsoever nature, known or unknown, arising out of, or relating
to the Letter of Intent, Stock Purchase Agreement or Assumption Agreements,
including any claim relating to the termination of the Letter of Intent, Stock
Purchase Agreement or Assumption Agreements (collectively, with the claims
released in Section 5.4(a), the “Edge Released Claims”); provided, however,
that, for the avoidance of doubt, nothing contained herein shall be deemed to
release or waive any rights, or release any party hereto from its obligations,
under this Agreement.

 

ARTICLE VI

SCOPE OF RELEASES, COVENANT NOT TO SUE AND INDEMNIFICATION

 

Section 6.1 Scope of Releases and Discharge.  The beneficiaries of the releases
set forth in Sections 4.1, 4.2, 4.3, 5.1, 5.2, 5.3 and 5.4 (collectively, as it
relates to the party granting a release, the “Released Claims”) are,
collectively, the “Released Persons.” The parties acknowledge and agree that
they may be unaware of or may discover facts in addition to or different from
those which they now know or believe to be true related to or concerning the
Released Claims or the Released Persons. The parties know that such presently
unknown or unappreciated facts could materially affect the claims or defenses of
a party or parties and the desirability of entering into this Agreement. It is
nonetheless the intent of the parties to give a full and complete release and
discharge of the Released Claims. To that end, with respect to the Released
Claims only, the parties expressly waive and relinquish any and all provisions,
rights and benefits conferred by any law of the United States or of any state or
territory of the United States or of any other relevant jurisdiction, or
principle of common law, which is similar, comparable or equivalent to
Section 1542 of the California Civil Code. With respect to the Released Claims
only, the Parties expressly waive and relinquish, to the fullest extent
permitted by law, the provisions, rights, and benefits of Section 1542 of the
California Civil Code, or any New York, Delaware, Illinois, Oklahoma, Texas or
other state’s counterpart thereto, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

8

--------------------------------------------------------------------------------


 

Section 6.2 Covenant Not to Sue.  Each of the parties hereto covenants, on
behalf of itself and (i) the Investor Releasing Parties and the Investor-Edge
Releasing Parties, in the case of the Series B Investors, (ii) the Chaparral
Releasing Parties and Chaparral-Edge Releasing Parties, in the case of
Chaparral, (iii) the Post Oak Releasing Parties and the Post Oak-Edge Releasing
Parties, in the case of Post Oak, and, (iv) to the fullest extent allowed by
law, the Edge Releasing Parties, in the case of Edge, and with respect to the
Chaparral Releasing Parties, the Chaparral-Edge Releasing Parties and the Edge
Releasing Parties, effective upon the payment and receipt of the Termination
Payment as provided in Section 2.1(c), not to bring any Released Claim before
any court, arbitrator, or other tribunal in any jurisdiction, whether as a
claim, cross-claim, or counterclaim.  However, any Released Person may plead
this Agreement as a complete defense and bar to any Released Claim brought or
threatened in derogation of this covenant not to sue.

 

Section 6.3 Accord and Satisfaction.  This Agreement and the releases reflected
herein shall be effective as a full and final accord and satisfaction and
release of all of the Released Claims.

 

Section 6.4 Indemnification of the Series B Investors and Post Oak.

 

(a) Chaparral agrees to hold harmless and indemnify the Series B Investors, Post
Oak and each of their respective parents, subsidiaries and affiliates and their
respective officers, directors, managing directors, stockholders, partners,
members, predecessor entities, successors and assigns, parents, subsidiaries,
affiliates, employees and attorneys and other advisors and agents (including
debt and equity financing sources) (collectively, the “Chaparral Series B
Indemnified Persons”), from and against any and all losses, claims, demands,
judgments, damages, liabilities and expenses, including (without limitation) any
payments made in settlement of any such claims (each, a “Loss” and,
collectively, the “Losses”) whatsoever (including reasonable expenses incurred
in preparing or defending against any litigation or proceeding, commenced or
threatened, or any claims whatsoever whether or not resulting in any liability)
imposed on or incurred by any Chaparral Series B Indemnified Person, to the
extent that such Loss results from any claim or cause of action that is a
Chaparral Released Claim brought by or on behalf of any one or more of the
Chaparral Releasing Parties.  Any person indemnified initially hereunder shall
remain so indemnified, regardless of any subsequent change in their position or
status that qualified such person for indemnification initially.

 

(b) Edge agrees to hold harmless and indemnify the Series B Investors, Post Oak
and each of their respective parents, subsidiaries and affiliates and their
respective officers, directors, managing directors, stockholders, partners,
members, predecessor entities, successors and assigns, parents, subsidiaries,
affiliates, employees and attorneys and other advisors and agents (including
debt and equity financing sources) (collectively, the “Edge Series B Indemnified
Persons”), from and against any and all Losses whatsoever (including reasonable
expenses incurred in preparing or defending against any litigation or
proceeding, commenced or threatened, or any claims whatsoever

 

9

--------------------------------------------------------------------------------


 

whether or not resulting in any liability) imposed on or incurred by any Edge
Series B Indemnified Person, to the extent that such Loss results from any claim
or cause of action that is an Edge Released Claim brought by Edge. Any person
indemnified initially hereunder shall remain so indemnified, regardless of any
subsequent change in their position or status that qualified such person for
indemnification initially.

 

(c) The beneficiaries of the indemnification provisions set forth in Sections
6.4(a) and 6.4(b) are, collectively, the “Indemnified Persons.”  If an
Indemnified Person intends to seek indemnification pursuant to this Section 6.4
with respect to any claim, demand or cause of action described in Sections
6.4(a) or 6.4(b) , such Indemnified Person shall promptly provide written notice
to the party from whom indemnification is being sought (in accordance with
Section 7.5 hereof) describing such claim, demand or cause of action in
reasonable detail and providing copies of all material written evidence thereof
and the estimated amount of the Losses that have been or may be sustained by the
Indemnified Person; provided, however, that the failure to provide such notice
or information shall not affect the obligations of the indemnifying party unless
it is actually prejudiced thereby, and then it will be relieved of such
obligation only to the extent of the prejudice.  Any Indemnified Person shall be
entitled to retain its own counsel in connection with any such asserted claim,
demand or cause of action or defense thereof.  No Indemnified Person shall agree
to a settlement of, or the entry of any judgment arising from, any claim or
cause of action, without the prior written consent of the indemnifying party,
such consent not to be unreasonably conditioned, withheld or delayed; provided,
however, that in no event shall an Indemnified Person be required to admit or
consent to any finding of any liability, wrongdoing, damages or injunctive
relief whatsoever.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Publicity.  Immediately following the execution and delivery of this
Agreement, Chaparral and Edge shall issue a press release and each shall file
with the Securities and Exchange Commission a current report on Form 8-K, in
each case announcing the execution of this Agreement.  Such press releases
issued by Edge or Chaparral regarding this Agreement, the Letter of Intent,
Stock Purchase Agreement, Assumption Agreements, Merger Agreement or Commitment
Letter shall be subject to the prior review and approval of Magnetar, which
approval shall not be unreasonably withheld. Any press release issued by a
Series B Investor or Post Oak regarding this Agreement, the Letter of Intent,
Stock Purchase Agreement, Assumption Agreements, Merger Agreement or Commitment
Letter shall be subject to the prior review and approval of Chaparral and, in
the case of the Merger Agreement, Edge, which approval shall not be unreasonably
withheld.  None of the parties hereto will make any public statements (including
in any filing with the SEC or any other regulatory or governmental agency,
including any stock exchange) that are inconsistent with, or otherwise contrary
to, the terms hereof.

 

10

--------------------------------------------------------------------------------


 

Section 7.2 Non-Disparagement.  Other than as (and to the extent) a party may
determine is necessary or appropriate to respond to any legal or regulatory
process or proceeding or to give appropriate testimony or to file any necessary
documents in any legal or regulatory proceeding or is otherwise required by law,
legal process or regulation, no party to this Agreement shall make any public
statements or any private statements that disparage, denigrate or malign any of
the other parties or persons released herein, concerning the subject matter of
this Agreement, the Letter of Intent, Stock Purchase Agreement, Assumption
Agreements, Merger Agreement, Commitment Letter or the business or practices of
the other parties hereto. Notwithstanding anything set forth in Sections 5.1 and
5.2 to the contrary, nothing herein shall prevent or limit any parties’ right or
ability to (a) accurately and fully describe the transactions, agreements and
other matters set forth herein or underlying this Agreement to existing or
potential investors, creditors or other third parties or (b) make any other
disclosure required by law, legal process or regulation.  This Agreement
constitutes the termination of the Letter of Intent, Stock Purchase Agreement
and Assumption Agreements, and the settlement of potential or disputed claims
thereunder; it does not and shall not constitute or evidence or be an admission
of any wrongdoing, liability or damages by any of the parties hereto.

 

Section 7.3 Counterparts; Effectiveness.  This Agreement may be executed in two
or more counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument; provided that this Agreement shall become effective only
after one or more counterparts have been signed by each of the parties and
delivered (by telecopy or otherwise) to the other parties.

 

Section 7.4 Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.  All parties expressly agree to the
exclusive jurisdiction of and venue in the state and federal courts of the State
of Delaware and waive any objection or defense thereto with respect to any
dispute regarding this Agreement, including any action for indemnification
hereunder. ALL PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY.

 

Section 7.5 Notices.  Any notice shall be sufficient if in writing, and sent by
facsimile transmission with confirmation (provided that any notice received by
facsimile transmission or otherwise at the addressee’s location on any Business
Day after 5:00 p.m. (addressee’s local time) shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next Business Day), by
reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:

 

11

--------------------------------------------------------------------------------


 

(a) if to a Series B Investor or Post Oak, to:

 

Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois  60201

Attn: Chief Legal Officer

Telecopy: (847) 869-2064

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Telecopy: (212) 310-8000

Attention:

 

Irwin H. Warren, Esq.

 

 

Alexander D. Lynch, Esq.

 

(b) if to Post Oak, to:

 

Post Oak Energy Capital, LP

1111 Bagby, Suite 4900

Houston, Texas  77002

Attn: Robert H. Walls, Jr.

Phone: (713) 571-9393

Fax: (713) 571-9406

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Telecopy: (212) 310-8000

Attention:

 

Irwin H. Warren, Esq.

 

 

Alexander D. Lynch, Esq.

 

(c) if to Investment Partners, to:

 

BlackRock Financial Management, Inc.

601 Union Street, 56th Floor

Seattle, WA  98101

Attn:  General Counsel

Tel:  (206) 613-6700

Fax:  (206) 613-6708

 

12

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Telecopy: (212) 310-8000

Attention:

 

Irwin H. Warren, Esq.

 

 

Alexander D. Lynch, Esq.

 

(d) if to QRA, to:

 

BlackRock Financial Management, Inc.

601 Union Street, 56th Floor

Seattle, WA  98101

Attn:  General Counsel

Tel:  (206) 613-6700

Fax:  (206) 613-6708

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Telecopy: (212) 310-8000

Attention:

 

Irwin H. Warren, Esq.

 

 

Alexander D. Lynch, Esq.

 

(e) if to Triangle Peak, to:

 

Triangle Peak Partners Private Equity, LP

PO Box 3788

2 SW 4th & Mission, Suite 6

Carmel, CA 93921

Attn:  Michael C. Morgan

Telecopy: 831-622-0435

 

with a copy (which shall not constitute notice) to:

 

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston TX 77002-2770

Attn:  Steven R. Tredennick, Esq.

Telecopy: 713-222-3236

 

13

--------------------------------------------------------------------------------


 

(f) if to Chaparral, to:

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma  73114

Attn: Mark A. Fischer

Phone: (405) 478-8770

Fax: (405) 478-2906

 

with a copy (which shall not constitute notice) to:

 

McAfee & Taft A Professional Corporation

10th Floor, Two Leadership Square

Oklahoma City, Oklahoma  73102

Attention: David J. Ketelsleger, Esq.

Telecopy: (405) 235-0439

 

(g) if to Edge, to:

 

Edge Petroleum Corporation

1301 Travis, Suite 2000

Houston, Texas  77002

Attention: Robert C. Thomas

Telephone: (713) 654-8960

Telecopy: (713) 650-6494

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

One Shell Plaza

910 Louisiana

Houston, Texas  77002

Attention: Gene J. Oshman

Telephone: (713) 229-1178

Telecopy: (713) 229-7778

 

Section 7.6 Assignment; Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto (including the Released
Persons) and their respective successors and, subject to the preceding sentence,
assigns.

 

Section 7.7 Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or

 

14

--------------------------------------------------------------------------------


 

unenforceable the remaining terms and provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only as broad as is
enforceable.

 

Section 7.8 Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof and thereof. Each party hereto acknowledges
and agrees that each of the non-party Released Persons are express third party
beneficiaries of: (i) the releases of such non-party Released Persons contained
in Sections 4.1, 4.2, 4.3, 5.1, 5.2, 5.3 and 5.4, (ii) the covenants not to sue
contained in Section 6.2 and (iii) the indemnification provisions contained in
Section 6.4 of this Agreement, and such non-party Released Persons are entitled
to enforce rights under such sections to the same extent that such non-party
Released Persons could enforce such rights if they were a party to this
Agreement.  Except as provided in the preceding sentence, there are no third
party beneficiaries to this Agreement, and this Agreement is not otherwise
intended to and shall not otherwise confer upon any person other than the
parties hereto any rights or remedies hereunder.

 

Section 7.9 Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.

 

Section 7.10 Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein,” “hereafter” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” shall be deemed to mean “and/or.” The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. Each of the parties has participated in the drafting and negotiation of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement must be construed as if it is drafted by all the parties, and no
provision of this Agreement shall be construed against any party based on its
authorship of any of the provisions of this Agreement.

 

[Remainder of the Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

MAGNETAR FINANCIAL LLC

 

(on behalf of one or more of its affiliates)

 

 

 

 

 

By:

/s/ Matthew Hinerfeld

 

 

Name:

Matthew Hinerfeld

 

 

Title:

Chief Legal Officer

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

16

--------------------------------------------------------------------------------


 

 

CHAPARRAL ENERGY, INC.

 

 

 

 

 

By:

/s/ Mark A. Fischer

 

 

Mark A. Fischer

 

 

President & CEO

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

17

--------------------------------------------------------------------------------


 

 

EDGE PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ John W. Elias

 

 

Name:

John W. Elias

 

 

Title:

Chairman, President and

 

 

 

Chief Executive Officer

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

18

--------------------------------------------------------------------------------


 

 

INVESTMENT PARTNERS II (B), LLC

 

By:

BAA Co-Investment Fund II (GenPar),
LLC, its managing member

 

By:

BlackRock Alternative Advisors GP
Holdings, LLC, its sole member

 

By:

BlackRock Financial Management, Inc., its
managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Norman D. Bontje

 

 

Name:

Norman D. Bontje

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Marie M. Bender

 

 

Name:

Marie M. Bender

 

 

Title:

Managing Director

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

19

--------------------------------------------------------------------------------


 

 

QRA SR, LLC

 

By:

BAA Real Assets II (GenPar), LLC, its
managing member

 

By:

BlackRock Alternative Advisors GP
Holdings, LLC, its sole member

 

By:

BlackRock Financial Management, Inc., its
managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Norman D. Bontje

 

 

Name:

Norman D. Bontje

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Marie M. Bender

 

 

Name:

Marie M. Bender

 

 

Title:

Managing Director

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

20

--------------------------------------------------------------------------------


 

 

POST OAK ENERGY CAPITAL, LP,

 

 

 

 

 

By:

/s/ Rob Walls

 

 

Name:

 

 

 

Title:

Managing Director

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

21

--------------------------------------------------------------------------------


 

 

TRIANGLE PEAK PARTNERS

 

PRIVATE EQUITY, LP

 

 

 

 

 

By:

/s/ Michael C. Morgan

 

 

Name:

Michael C. Morgan

 

 

Title:

Managing Member of

 

 

 

Triangle Peak Partners Private Equity GP,

 

 

 

LLC which is the general partner of Triangle Peak Partners Private Equity, LP

 

 

[SIGNATURE PAGE — TERMINATION AND SETTLEMENT AGREEMENT]

 

22

--------------------------------------------------------------------------------